Case 6:20-cv-01214-JDC-CBW Document 3 Filed 09/24/20 Page 1 of 5 PageID #: 79




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


ALEXI CARRILLO LOPEZ                            CASE NO. 6:20-CV-01214 SEC P

VERSUS                                          JUDGE JAMES D. CAIN, JR.

WILLIAM BARR, ET AL                             MAGISTRATE JUDGE WHITEHURST


                             MEMORANDUM ORDER

        Before the Court is a Petition for Writ of Habeas Corpus under 28 U.S.C. §

2241 (rec. doc. 1) filed by pro se Petitioner Alexi Carrillo Lopez. Lopez included a

request that he not be transferred from the Pine Prairie Ice Processing Center

(“PPIPC”) during the pendency of this proceeding, which the Court construes as a

Motion for Temporary Restraining Order (“TRO”). Petitioner has also filed a

Motion to Appoint Counsel. (rec. doc. 2.)

   I.      Temporary Restraining Order

        Rule 65 of the Federal Rules of Civil Procedure provides, in pertinent part, as

follows:

        (1) Issuing Without Notice. The court may issue a temporary restraining
        order without written or oral notice to the adverse party or its attorney
        only if:
        (A) specific facts in an affidavit or a verified complaint clearly show
        that immediate and irreparable injury, loss, or damage will result to the
        movant before the adverse party can be heard in opposition; and
        (B) the movant’s attorney certifies in writing any efforts made to give
        notice and the reasons why it should not be required.
Case 6:20-cv-01214-JDC-CBW Document 3 Filed 09/24/20 Page 2 of 5 PageID #: 80




Fed. R. Civ. P. 65

      Lopez does not allege that any immediate or irreparable injury, loss, or

damage would occur without the TRO.

      Lopez’s physical presence in this district is not required for the adjudication

of his Petition. His transfer out of PPIPC or the Western District of Louisiana would

not destroy the Court’s jurisdiction over his habeas claim. Jurisdiction attaches upon

filing a habeas petition, and it is not destroyed upon the subsequent transfer or

custodial change of the petitioner. See McClure v. Hopper, 577 F.2d 938, 939-40

(5th Cir. 1978), cert. denied, 439 U.S. 1077 (1979).

      Additionally, § 2241 petitions regarding Zadvydas claims and the legality of

detention pending removal are regularly adjudicated on the briefs without the need

for in-person hearings, and because Lopez is proceeding pro se, there is no issue

regarding his ability to meet with counsel.

      Moreover, claims regarding prison transfers are generally not cognizable

under § 2241. See Greenhill v. Menifee, 202 F. App’x 799, 800 (5th Cir. 2006)

(claim not cognizable under § 2241 because prisoners lack a constitutionally

protected interest in where they are incarcerated); Zapata v. United States, 264 F.

App'x 242, 243-44 (3d Cir. 2008) (district court lacked jurisdiction over a § 2241

petition that challenged a transfer). There is no protected liberty interest in being

housed in a particular facility. Armendariz-Mata v. Lappin, 157 F. App’x 767 (5th
                                          2
Case 6:20-cv-01214-JDC-CBW Document 3 Filed 09/24/20 Page 3 of 5 PageID #: 81




Cir. 2005) (citing Yates v. Stalder, 217 F.3d 332, 334 (5th Cir. 2000)). Because

Lopez does not allege that he faces any immediate and irreparable injury, loss or

damage, and because he provides no legal justification to enjoin ICE from moving

him to another facility, Petitioner’s Motion for TRO to prohibit his transfer from

PPIPC is denied.

         It should be noted that in a separate order, service of process on the defendants

has been ordered. Thus, plaintiff’s claims will ultimately be addressed on the merits.

   II.      Motion to Appoint Counsel

   Plaintiff has also filed a Motion to Appoint Counsel. (rec. doc. 2). In general,

the Court has authority to appoint counsel to represent an indigent party in any civil

case pursuant to 28 U.S.C. § 1915(e)(1). That section provides: "The court may

request an attorney to represent any person unable to afford counsel." 28 U.S.C.A. §

1915(e)(1) (West Supp. 2000). However, appointed counsel in a civil case is a

privilege and not a constitutional right, allowed only in exceptional cases. See

Santana v. Chandler, 961 F.2d 514, 515-16 (5th Cir. 1992); Lopez v. Reyes, 692 F.2d

15, 17 (5th Cir. 1982). Thus, in determining whether to make such an appointment,

a court should look at the following factors, among others: (1) the type and

complexity of the case; (2) whether the petitioner is capable of adequately

representing his case; (3) whether the petitioner is in a position to investigate his

case adequately; and (4) whether the evidence will consist in large part of conflicting

                                             3
Case 6:20-cv-01214-JDC-CBW Document 3 Filed 09/24/20 Page 4 of 5 PageID #: 82




testimony that would require skill in the presentation of evidence and in cross-

examination. See Ulmer v. Chancellor, 691 F.2d 209, 213 (5th Cir. 1982).

      Here, the Court does not find any exceptional circumstance to justify

appointing counsel for Petitioner. In this immigration case, though a somewhat

complex area of law, most questions the Court will resolve will be legal rather than

factual. Hence, there will be little need for Petitioner to investigate his case.

Moreover, at this time, the Court does not find the need for testimony in this case

and, consequently, no need for skillful cross-examination.

      Although many persons in Petitioner's situation (i.e., detainees facing

removal) have a significant language barrier, Petitioner appears to write English

plainly and with sufficient aptitude for the Court to understand. More importantly, a

quick review of the papers Petitioner has filed in this case, without an attorney to

assist him, demonstrates that Petitioner has more than a rudimentary understanding

of the law and procedure. His filings are neatly typed, and his exhibits are plainly

labeled. Moreover, Petitioner cites statutes and case-law with more than a lay-

person's understanding. In short, the Court is quite confident that Petitioner will be

able to represent himself in this cause.

      Should the matter proceed to a point where the Court finds that an exceptional

circumstance presents, it will revisit this issue.         Consequently, after due

consideration, the instant request for appointed counsel is denied.

                                           4
Case 6:20-cv-01214-JDC-CBW Document 3 Filed 09/24/20 Page 5 of 5 PageID #: 83




   III.   Conclusion

      Accordingly,

      IT IS ORDERED that Lopez’s Motion for Temporary Restraining Order be

DENIED.

      IT IS FURTHER ORDERED that Lopez’s Motion to Appoint Counsel (rec.

doc. 2) be DENIED.

      THUS DONE in Chambers on this 24th day of September, 2020.




                                               Carol B. Whitehurst
                                          United States Magistrate Judge




                                     5
